Order filed, August 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00556-CR
                                    ____________

                      COLLIN TERRELL LOVETT, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


           On Appeal from the County Court at Law #3 & Probate Court
                             Brazoria County, Texas
                         Trial Court Cause No. 188056


                                        ORDER

       The reporter’s record in this case was due July 16, 2012, 2012. See Tex. R. App.
P. 35.1. On July 12, 2012, this court GRANTED Jane Byrd's motion for extension of
time to file the record within 30 days. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following order.

       We order Jane Byrd, the substitute court reporter, to file the record in this appeal
within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Jane
Byrd does not timely file the record as ordered, we will issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM